PER CURIAM:
Claimant brought this action for damages to her 1990 Chevrolet Camaro which occurred on February 1,1994, in Oak Hill, Fayette County. Damages to her vehicle totaled $921.00, and claimant testified that she has a $500.00 deductible on her insurance. The statement provided after the hearing by the claimant from Nationwide Insurance indicates that claimant had a $250.00 deductible, which represents the amount of this claim.
The evidence adduced at the hearing of this claim established that claimant was driving her automobile from Central Avenue onto Virginia Street at approximately 6:00 to 6:30 p.m., when the vehicle went into a very large hole. She was driving at approximately 10-15 miles per hour. There were no warning signs and the hole was filled with water. She stated that the whole car sank in the hole causing damage to the front end of her vehicle. She was not familiar with the hole in the road and she had not driven on Virginia Street for a week or so prior to her accident. She had three passengers in her automobile at the time and no one was injured.
The Assistant County Supervisor for Fayette County, John Zimmerman, testified that Virginia Street in Oak Hill is County Route 61/28. He stated that there were several holes int the stretch of road at the scene of claimant’s accident. This particular hole was caused by severe water problems in the area. Respondent had used cold patch during the winter months to fill the hole.
The Court is well aware that the winter months of January and February 1994 were months with severe weather conditions which impacted the condition of all of the roads and highways throughout the State. The snow and rain created snow and ice conditions upon all of the roads and highways. Respondent, by necessity, concentrated its maintenance efforts upon snow and ice removal activities which had to take priority over all other maintenance activities. However, respondent’s crews were able to place cold patch in holes when the weather permitted. The Court is of the opinion that respondent was negligent in its maintenance of Route 61/28 as it was aware of the severity of the holes in the Virginia Street and failed to place warning signs for the safety of the traveling public.
*125Accordingly, the Court is of the opinion to and does make an award to the claimant in the amount of $250.00.
Award of $250.00.